DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 20, 43, 21-22, 32, 42, 35, 23-25, 27, 36, 29-31, 38-41, 44-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakkert et al. US 2007/0056990 (hereafter Pakkert).

Regarding claim 16, Pakkert teaches a beverage container (8), wherein a closure (closure comprising 11 in Fig 9) is provided in and/or on a neck region (region of 10’) of the beverage container, comprising a substantially tubular element (10’ including dip tube and feature 10 shown in Fig 9) at the neck region, having a closed peripheral wall (wall of 10’ including dip tube and feature 10 shown in Fig 9), and an operating element (12) fitting inside said substantially tubular element, slidingly sealing against the peripheral wall (as shown in Fig 9), wherein a cap (11) is fitted at or near an end of the substantially tubular element, closing off the substantially tubular element, wherein the operating element can be pushed into the substantially tubular element to such extent that it at least partly removes the cap from the substantially tubular element, for opening a passage from the beverage container to a tapping line (line of 12 in Fig 4) connected to the operating element (¶33-35).

Regarding claim 18, Pakkert teaches all the limitations of claim 16. Pakkert further teaches wherein the beverage container is a bag (9) in container (8) -type container.

Regarding claim 20, Pakkert teaches all the limitations of claim 16. Pakkert further teaches a gas inlet (inlet of 27) at a bottom end (bottom end shown in Fig 3) of the beverage container, opposite the neck region of the beverage container.

Regarding claim 43, Pakkert teaches all the limitations of claim 20. Pakkert further teaches wherein the gas inlet opens into a pressure space within the beverage container between an inner holder (9) and an outer holder (8).

Regarding claim 21, Pakkert teaches all the limitations of claim 20. Pakkert further teaches a first connector (connector of 26) for feeding pressurised gas into the beverage container through the gas inlet (¶30).

Regarding claim 22, Pakkert teaches all the limitations of claim 21. Pakkert further teaches a tapping apparatus (apparatus comprising 3) comprising a pressure element (element of comprising lid 3) for pressing the gas inlet onto and/or into the first connector (¶26).

Regarding claim 32, Pakkert teaches all the limitations of claim 22. Pakkert further teaches wherein the pressure element comprises at least two elements (labeled below) spaced apart, for engaging a neck of the beverage container and/or the substantially tubular element or a flange thereof and/or the operating element, on two spaced apart positions next to a dispensing line (as shown in Fig 4).
[AltContent: arrow][AltContent: textbox (Flange)][AltContent: textbox (Neck)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least two elements)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 42, Pakkert teaches all the limitations of claim 32. Pakkert further teaches wherein the at least two elements are spaced apart on two spaced apart positions next to the dispensing line at opposite sides (top and bottom sides) of the dispensing line (as shown in Fig 4).

Regarding claim 35, Pakkert teaches all the limitations of claim 21. Pakkert further teaches wherein the gas inlet comprises a gas valve operable by pressing the beverage container onto and or into the first connector (as shown in Fig 7).

Regarding claim 23, Pakkert teaches all the limitations of claim 22. Pakkert further teaches the tapping apparatus further comprising a chamber (chamber between lid 3 and compressor 24; 4 in Fig 1) in which the beverage container fits and can be entered into through an opening closable by a lid (¶24, ¶30).

Regarding claim 24, Pakkert teaches all the limitations of claim 22. Pakkert further teaches wherein the pressure element is provided in or on or connected to the lid (as shown in Fig 4).

Regarding claim 25, Pakkert teaches all the limitations of claim 20. Pakkert further teaches wherein the gas inlet provides a gas connection between an inner volume of the container and a pressurised gas supply (¶30).

Regarding claim 27, Pakkert teaches all the limitations of claim 23. Pakkert further teaches wherein the operating element comprises a peripheral seal (seal of 38 and tubular portion below 38) for sealing against said peripheral wall (inner/top wall of 10’ including dip tube and feature 10 shown in Fig 9) of the substantially tubular element, spaced apart from a forward end (tapered end) facing the cap, such that the peripheral seal engages the peripheral wall of said substantially tubular part in a sealing manner prior to the forward end engaging the cap (¶10).

Regarding claim 36, Pakkert teaches all the limitations of claim 27. Pakkert further teaches wherein a longitudinal distance between said forward end and said peripheral seal is smaller than the longitudinal length between said cap and an opposite end of said substantially tubular part (as shown in Fig 9, where the cap is located entirely within the substantially tubular part.

Regarding claim 29, Pakkert teaches all the limitations of claim 23. Pakkert further teaches wherein the substantially tubular element (10’ including dip tube and feature 10 shown in Fig 9) is connected to or comprises a flange (38) at a side opposite the end closed by the cap, which flange is connected to the beverage container for supporting the substantially tubular element in the neck region (as shown in Fig 9).

Regarding claim 30, Pakkert teaches all the limitations of claim 16. Pakkert further teaches wherein the operating element (10’ including dip tube and feature 10 shown in Fig 9) comprises or is connected to, at a side opposite a forward end facing the cap, a dispense line (line to mouth 31), wherein the operating element further is provided at said side with and an outward flaring surface (labeled below) surrounding a part of the dispense line, wherein the dispense line is supported by the flaring surface during use (as shown in Fig 4).
[AltContent: arrow][AltContent: textbox (Outward flaring surface)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 31, Pakkert teaches all the limitations of claim 30. Pakkert further teaches wherein the dispense line can be bent over (where the line would be fully capable of being bent over the flaring surface, see MPEP §2114, §2115, §2173.05(g)) said flaring surface between a first part extending approximately parallel to a longitudinal axis of the operating element (cylindrical part), and a second part (flared disc shaped part) extending at about right angles to said longitudinal axis.

Regarding claim 38, Pakkert teaches all the limitations of claim 30. Pakkert further teaches wherein the dispense line (line from 12 to 31) and the outward flaring surface surrounding the part of the dispense line are adjacent the operating element (as shown in Fig 4).

Regarding claim 39, Pakkert teaches all the limitations of claim 30. Pakkert further teaches wherein the flaring surface is designed such that the dispense line can be bent, supported by the flaring surface, over an angle of at least 45 degrees without collapsing (where the construction of the flaring surface would be fully capable of performing the function given the proper dispensing line construction, such as a flexible part 31; see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 40, Pakkert teaches all the limitations of claim 30. Pakkert further teaches wherein the flaring surface is designed such that the dispense line can be bent, supported by the flaring surface, over an angle of about 90 degrees without collapsing (where the construction of the flaring surface would be fully capable of performing the function given the proper dispensing line construction, such as a flexible part 31; see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 41, Pakkert teaches all the limitations of claim 30. Pakkert further teaches wherein the dispense line can be bent over the flaring surface between a first part extending approximately collinear with a longitudinal axis of the operating element (¶28, where the construction of the dispensing line portion 12 would be fully capable of being bent as claimed; see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 44, Pakkert teaches a beverage container (8), wherein a closure (closure comprising 11 in Fig 9) is provided in and/or on a neck region (region of 10’) of the beverage container, comprising a substantially tubular element (10’ including dip tube and feature 10 shown in Fig 9) at the neck region, having a peripheral wall (wall of 10’ including dip tube and feature 10 shown in Fig 9), and an operating element (12) fit inside said substantially tubular element, slidingly sealing against the peripheral wall (as shown in Fig 9), wherein a cap (11) is fitted at or near an end of the substantially tubular element, closing off the substantially tubular element, wherein the operating element can be pushed into the substantially tubular element to such extent that it at least partly removes the cap from the substantially tubular element and/or pierces said cap, for opening a passage from the beverage container to a tapping line (line of 12 in Fig 4) connected to the operating element (¶33-35), wherein the operating element, at a side opposite a forward end facing the cap, comprises a dispense line (line 12/31 in Fig 4), wherein the operating element further is provided at said side with an outward flaring surface (38) surrounding a part of the dispense line, wherein the dispense line is supported by the flaring surface (where the line is supported by the flaring surface when the operating element is pushed all the way into element 10’).

Regarding claim 45, Pakkert teaches a beverage container (8), wherein a closure (closure comprising 11 in Fig 9) is provided in and/or on a neck region (region of 10’) of the beverage container, comprising a substantially tubular element (10’ including dip tube and feature 10 shown in Fig 9) at the neck region, having a closed peripheral wall (wall of 10’ including dip tube and feature 10 shown in Fig 9), and an operating element (12) fit inside said substantially tubular element, slidingly sealing against the peripheral wall (as shown in Fig 9), wherein a cap (11) is fitted at or near an end (top end shown in Fig 9) of the substantially tubular element (as shown in Fig 9), closing off the substantially tubular element, wherein the operating element can be pushed into the substantially tubular element to such extent that it at least partly removes the cap from the substantially tubular element said cap, for opening a passage from the beverage container to a tapping line (line of 12 in Fig 4) connected to the operating element (¶33-35), wherein the operating element extends beyond the end of the tubular element after having removed the cap from the tubular element at least partly (where the operating element extends to the fluid outlet at 31 in Fig 4; where the operating element must extend from the tubular element because flange/shoulder 38 prevents the element from entirely passing though the tubular element).

Regarding claim 46, Pakkert teaches a beverage container (8), wherein a closure (closure comprising 11 in Fig 9) is provided in and/or on a neck region (region of 10’) of the beverage container, comprising a substantially tubular element (10’ in Fig 9) at the neck region, having a closed peripheral wall (wall of 10’ in Fig 9), and an operating element (12) fitting inside said substantially tubular element, slidingly sealing against the peripheral wall (as shown in Fig 9), wherein a cap (11) is fitted at or near an end of the substantially tubular element, closing off the substantially tubular element, wherein the operating element can be pushed into the substantially tubular element to such extent that it at least partly removes the cap from the substantially tubular element, for opening a passage from the beverage container to a tapping line (line of 12 in Fig 4) connected to the operating element (¶33-35), wherein after said at least partly removal of the cap from the tubular element the passage is open to an inner volume of the container through an end opening (opening at bottom end of 10’) of the tubular element from which the cap has been removed at least partly.

Regarding claim 47, Pakkert teaches a beverage container (8), wherein a closure (closure comprising 11 in Fig 9) is provided in and/or on a neck region (region of 10’) of the beverage container, comprising a substantially tubular element (10’ in Fig 9) at the neck region, having a closed peripheral wall (wall of 10’ in Fig 9), and an operating element (12) fitting inside said substantially tubular element, slidingly sealing against the peripheral wall (as shown in Fig 9), wherein a cap (11) is fitted at or near an end of the substantially tubular element, closing off the substantially tubular element, wherein the operating element can be pushed into the substantially tubular element to such extent that it at least partly removes the cap from the substantially tubular element, for opening a passage from the beverage container to a tapping line (line of 12 in Fig 4) connected to the operating element (¶33-35), wherein the cap and tubular element are designed such that after having been removed at least partly from the tubular element the cap is prevented from reclosing said passage (where the cap is prevented from reclosing the passage until the operating element retracts).

Regarding claim 48, Pakkert teaches a beverage container (8), wherein a closure (closure comprising 11 in Fig 9) is provided in and/or on a neck region (region of 10’) of the beverage container, comprising a substantially tubular element (10’ in Fig 9) at the neck region, having a closed peripheral wall (wall of 10’ in Fig 9), and an operating element (12) fitting inside said substantially tubular element, slidingly sealing against the peripheral wall (as shown in Fig 9), wherein a cap (11) is fitted at or near an end of the substantially tubular element, closing off the substantially tubular element, wherein the operating element can be pushed into the substantially tubular element to such extent that it at least partly removes the cap from the substantially tubular element, for opening a passage from the beverage container to a tapping line (line of 12 in Fig 4) connected to the operating element (¶33-35), wherein the cap and tubular element are designed such that after having been removed at least in part the cap extends outside the tubular element (as shown in Fig 9 where the cap unseated would extend beyond the bottom end of tubular element 10’).

Regarding claim 49, Pakkert teaches all the limitations of claim 16. Pakkert further teaches the dispense line is at least partly flexible (¶31).


Allowable Subject Matter
Claims 28, 33-34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the closest prior art is Pakkert US 2007/0056990 and Anderson US 2009/0108031. Pakkert teaches a beverage container system comprising an operating element (12) with an end portion. Anderson teaches a cap opened by a snap fit with extending elements. No prior art teach where the operating element is prevented by the extension elements from moving back again in to the tubular element. No prior art, alone or in combination, teaches all the limitations of claim 28.
Claim 37 depends upon claim 28.
Regarding claim 33, the closest prior art is Pakkert US 2007/0056990 and Anderson US 2009/0108031. Pakkert teaches a beverage container system comprising a valve (Fig 9). Anderson teaches system with a valve 150 and a tapping system 54, where the valve is provided in and/or on the dispensing line. The modification would not have been obvious because Pakkert teaches tapping and dispensing with the same valve. No prior art, alone or in combination, teaches all the limitations of claim 33.
Claim 34 depends upon claim 33.


Response to Arguments
The following is a response to Applicant’s arguments filed 22 Feb. 2021:

Applicant argues that the valve body 11 (cap as claimed) is not provided at or near an end of the tubular member 10’ (tubular element as claimed).
Examiner disagrees. As shown in Fig 9, the Pakkert cap touches an end of the tubular member when the valve is closed. Therefore, Examiner maintains the position that the cap is fitted at or near an end of the tubular member 10’.

Applicant argues that the cap 11 is not removed from the tubular element 10’, nor is the cap pierced.
Examiner disagrees. The cap 11 is removed from tubular element 10’ when the valve is opened. Not removing the cap from the tubular element would not allow fluid flow.
The cap being pierced is not commensurate in scope with the claims and therefore the argument is moot.

Applicant argues that the cap cannot be pushed down, let alone removed.
Examiner disagrees. As detailed in ¶34, the elbow 12 pushes against cap 11, which opens the seal between cap 11 and tubular element 10’. 

Applicant argues that claim 25 is not taught by Pakkert because the pressure elements are not connected to the lid.
Claim 25 does not contain such limitations. Further, the claimed invention does not provide for the pressure elements connected to the lid.

Applicant argues that in claim 29 that element 38 (flange as claimed) is the shoulder of limb 27’ and thus cannot have anything to do with suspending the container.
The arguments are not commensurate in scope with the claims and thus the arguments are moot.

Applicant argues that in claim 30 that the references outward flaring surface in not a flaring surface. 
Examiner disagrees. The surface does from a radially inward portion to a radially outward portion. Should Applicant disagrees, Examiner invites Applicant to expand on why the surface does not meet the claim language rather than simply saying that it does not.

Applicant argues that outward flaring surface does not support the dispensing line.
Examiner disagrees. The surface grips the container 8 and holds the dispensing line in place. The surface does not touch the dispensing line directly, however such a limitation is not claimed.

Applicant argues that the dispensing line could not be bent over the outward flaring surface. 
Examiner disagrees. The claimed subject matter does not limit how much the tube much be bent nor in what situation the tube must be bent. Thus, the limitation defines only the material capabilities of the dispensing line and not any operational function. Further, while not explicit, Pakkert discusses that the elbow/dispensing line is made of plastic in ¶3. One of ordinary skill in the art would understand that plastic would be the material out of which the elbow would be made. One of ordinary skill would understand that the plastic elbow of Pakkert would be fully capable of being bent at least a little bit over the elbow.
Further, the dispensing line comprises part 31, which Pakkert discloses as “flexible” in ¶31.

Applicant argues that the at least two elements do not engage the neck. 
Examiner disagrees. As labeled below, the elements engage a neck and/or a flange.
[AltContent: arrow][AltContent: textbox (Flange)][AltContent: textbox (Neck)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least two elements)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant argues that “the two elements” are a single element.
Examiner disagrees. The two elements are two elements which are formed into one part and are spaced apart by the L shaped space between them.

Applicant argues that the dispensing line is too stiff to teach claims 38-39. 
Examiner disagrees. Claim 38 does not contain limitations regarding the flexibility because the limitation has been amended out. Therefore the argument is moot with regard to claim 8.
Regarding claim 39, Pakkert teaches the dispensing line 31 as being “flexible” in ¶31. Thus, one of ordinary skill in the art would be capable of bending without collapsing.

Applicant argues that the dispensing line portion 31 cannot anticipate the limitations of claims 40-41. 
Examiner disagrees. The claims 40 and 41 do not constrain the circumstances during which the dispensing line is to be bent, therefore limits the flexibility of the dispensing line but does not define operational characteristics.

Applicant argues that the at least two elements of Pakkert do not teach claim 42.
Examiner disagrees. Because the at least two elements surrounds the dispensing line, the at least two elements therefore encompass opposite sides of the dispensing line. Each of the two elements are on both the top and bottom sides and are spaced apart by the L shaped space between them.

Applicant argues that it is entirely unclear how the cap of Pakkert would be made by multicomponent molding in accordance with the Simec teachings.
Examiner disagrees. Examiner does not contend that the cap 11 be formed integrally with the tubular element 10’ or channel 10. As asserted in the previous office action, one might use multi-component molding to make the consistent and cost effective multicolor products. 

Applicant argues that it is unclear how the proposed combination would function.
Examiner disagrees. The proposed combination would function the same as the function of the Pakkert Fig 9 teachings. However, the cap 11 could be multicolored.

Applicant argues that the Pakkert/Anderson/Schaefer combination does not teach newly amended claim 28. 
Examiner agrees. The combination does not teach where the operating element in prevented from moving back again in the tubular element as is now claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/STEPHEN HOBSON/Examiner, Art Unit 1776